McINTYRE, J., Dissenting.
I disagree with the majority’s conclusion that the police officers had reasonable cause to believe that Ella Pleasant had joint control over the locked bedroom so as to place this room within the scope of her probation search waiver and I respectfully dissent.
The Fourth Amendment prohibits all unreasonable searches and seizures and warrantless searches are per se unreasonable unless they come within an established exception to the warrant requirement (Mincey v. Arizona (1978) 437 U.S. 385, 390 [57 L.Ed.2d 290, 98 S.Ct. 2408]), such as a search conducted under an adult probationer’s search condition. (People v. Woods (1999) 21 Cal.4th 668, 674-675 [88 Cal.Rptr.2d 88, 981 P.2d 1019] (Woods).) When conducting a search pursuant to a probation search clause, police “officers generally may only search those portions of the residence they reasonably believe the probationer has complete or joint control over.” (Woods, supra, 21 Cal.4th at p. 682.) Stated differently, a probation search falls within permissible bounds if the police reasonably suspect that an area to be searched is jointly controlled by the probationer. Officers wishing to search a room under the sole control of a nonprobationer must obtain a search warrant unless the circumstances justify a warrantless search (e.g., exigent circumstances). (Woods, supra, 21 Cal.4th at p. 682; People v. Boyd (1990) 224 Cal.App.3d 736, 749 [274 Cal.Rptr. 100] [addressing parole search]; People v. Sanders (2003) 31 Cal.4th 318, 330 [2 Cal.Rptr.3d 630, 73 P.3d 496] [“the expectation of privacy of cohabitants is the same whether the search condition is a condition of probation or parole”].) Significantly, “[depending upon the facts involved, there may be instances where an officer’s failure to inquire, coupled with all of the other relevant facts, would render the suspicion unreasonable and the search invalid.” (People v. Boyd, supra, 224 Cal.App.3d at p. 749, fn. omitted.)
The majority does not quarrel with the trial court’s finding that the search of the locked room was not a valid protective sweep because there were no *200articulable facts to support such a search. (Maryland v. Buie (1990) 494 U.S. 325, 334 [108 L.Ed.2d 276, 110 S.Ct. 1093].) The majority similarly does not contest the trial court’s finding that Ella Pleasant did not consent to a search of the locked bedroom and that the police officers intended to enter the room no matter what, even if it meant breaking down the door. As such, the search of the locked bedroom was improper unless it came within the scope of Ella Pleasant’s probation search waiver.
In determining that issue, the critical question is whether the police reasonably suspected that the locked room was a common area in the residence or Ella Pleasant controlled it. (Woods, supra, 21 Cal.4th at p. 682.) Here, the officers were told the room belonged to Ella Pleasant’s son and they knew he kept the door locked. Based on this information it was not reasonable for the officers to believe that this clearly differentiated private living space was a common area or that Ella Pleasant had joint control or authority over it. The fact Ella Pleasant knew of the location of a key, and thus had potential access to the locked bedroom, was not sufficient because potential access is not the appropriate constitutional standard—the question was whether she had joint control or authority over this area. (Woods, supra, 21 Cal.4th at p. 682.)
Under the majority’s approach, a nonprobationer renting a room from a probationer who does not lock the door out of trust that the probationer will respect his or her privacy, will be subjected to warrantless searches merely because the probationer had potential access to the rented room. Further, the police could search all the rooms in a commercial boarding facility where the landlord is subject to probation search waiver because nearly every landlord maintains keys to rented rooms.
As a person living with a probationer, Pleasant retained “valid privacy expectations in residential areas subject to [his] exclusive access or control, so long as there [was] no basis for officers to reasonably believe the probationer ha[d] authority over those areas.” (People v. Robles (2000) 23 Cal.4th 789, 798 [97 Cal.Rptr.2d 914, 3 P.3d 311].) Here, Pleasant had a reasonable expectation of privacy in his bedroom as he took the precaution of locking the door to prevent his parents and others from entering it. Ella Pleasant’s knowledge of the location of a key, standing alone, was insufficient to provide the officers with a reasonable belief that she had joint control or authority over this distinct area in the residence.
Moreover, had the officers inquired, they would have learned that Ella Pleasant did not have joint control or authority over the locked room. Evidence introduced at the suppression hearing revealed that Pleasant, an adult, rented the room and kept the door locked to protect his privacy and *201personal property. Only Pleasant and his father had access to the room, but the father never entered the room and kept a key on his dresser in case of a fire or other emergency. The officers could have easily obtained these facts and verified them because they subsequently asked Ella Pleasant for Pleasant’s work telephone number.
Significantly here, search of the locked room did not produce evidence incriminating the probationer and this case is not a review of a probation revocation or of charges brought against the probationer. This case involves a nonprobationer and it is not permissible to abrogate his Fourth Amendment rights under the guise of a probation search of another.
The facts known to the officers at the time of the search, coupled with their failure to inquire rendered the search unreasonable and the fruit of that illegal search should have been suppressed. I would therefore reverse.
Appellant’s petition for review by the Supreme Court was denied January 19, 2005.